This is a suit by George G. Doussa against his brother, William Doussa, in which he claims that there is due him a balance of $232.50 as the remainder of the purchase price of $350, which his brother agreed to pay him for his interest in a partnership formerly existing between them, plus $30 due him on account of a deposit with the New Orleans Public Service on the gas and electric meters in the place of business.
There was judgment below dismissing plaintiff's demand as in case of non-suit and he has appealed.
It appears that George and William Doussa were in business for sometime at 1424 Canal Street, in the City of New Orleans, and that for some reason George desired to dissolve the partnership. They could not agree upon terms and, in an effort to settle the matter amicably, met at the home of a mutual friend, Christopher Antonatos, where the matter was discussed at some length. Antonatos testified in corroboration of the plaintiff except that he put the amount which William agreed to pay his brother, George, at $300, which was to be paid in small monthly payments of $10 each.
William Doussa, when first placed upon the stand by the plaintiff as on cross-examination, testified that he knew nothing of any agreement with George to pay him anything. He admitted having paid small sums from time to time, totaling $117.50, as claimed by plaintiff, but declared that this sum was paid as a gratuity to help his *Page 665 
brother out of financial difficulties. However, when testifying on his own behalf, he stated definitely that Antonatos was right in saying that he had agreed to pay $300 to his brother George for his interest in the business, but that he told his brother "I see first, I'll let you know."
We have, therefore, a claim by plaintiff of $350, which the only disinterested witness testified should be $300 and an eventual admission by defendant that $300 was agreed upon. The claim for the deposit of $30 is not disputed.
It will appear, therefore, that plaintiff's claim should be recognized to the extent of $300 and a judgment rendered in his favor for that amount plus the $30 deposit, less the payments made on account.
For the reasons assigned the judgment appealed from is annulled, avoided and reversed and it is now ordered that there be judgment herein in favor of the plaintiff, George Doussa, and against the defendant, William Doussa, in the sum of $212.50, together with legal interest from judicial demand until paid and all costs.
Reversed.